DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 identify the uniquely distinct feature of a hearing instrument and a method to support hearing of a hearing-impaired user, comprising: determining, during recognized speech intervals, at least one time derivative of an amplitude and/or a pitch of the captured sound signal and temporarily increasing the amplitude of a processed sound signal, if the at least one derivative fulfills a predefined criterion in combination with all the disclosed limitations of claims 1 and 11.
The closest prior art, Yamada et al. (US 9064501B2) discloses a method for operating a hearing instrument configured to support hearing of a hearing-impaired user, comprising capturing a sound signal from an environment of the hearing instrument, processing a captured sound signal to at least partially compensate a hearing-impairment of the hearing-impaired user, analyzing the captured sound signal to recognize speech and outputting the processed sound signal to the hearing-impaired user but fails to teach determining, during recognized speech intervals, at least one time derivative of an amplitude and/or a pitch of the captured sound signal and temporarily increasing the amplitude of a processed sound signal, if the at least one derivative fulfills a predefined criterion; Haykin et al. (US 8139787B2) discloses a method for operating a hearing instrument configured to support hearing of a hearing-impaired user, comprising capturing a sound signal from an environment of the hearing instrument, processing a captured sound signal to at least partially compensate a hearing-impairment of the hearing-impaired user, analyzing the captured sound signal to recognize speech and outputting the processed sound signal to the hearing-impaired user but fails to teach determining, during recognized speech intervals, at least one time derivative of an amplitude and/or a pitch of the captured sound signal and temporarily increasing the amplitude of a processed sound signal, if the at least one derivative fulfills a predefined criterion; Kamkar Parsi et al. (US 10403306B2) discloses a method for operating a hearing instrument configured to support hearing of a hearing-impaired user, comprising capturing a sound signal from an environment of the hearing instrument, processing a captured sound signal to at least partially compensate a hearing-impairment of the hearing-impaired user, analyzing the captured sound signal to recognize speech and the wearer’s own voice, attenuating the user’s own voice and outputting the processed sound signal to the hearing-impaired user but fails to teach determining, during recognized speech intervals, at least one time derivative of an amplitude and/or a pitch of the captured sound signal and temporarily increasing the amplitude of a processed sound signal, if the at least one derivative fulfills a predefined criterion; and Levolt (US 20180277132A1) discloses a method for modifying accents in speech, comprising: determining that audio contains human speech, analyzing the human speech to determine a first accent type of the human speech, comparing the first accent type of the human speech with preferences stored in a user profile and determining an amount to adjust the first accent type to a second accent type but fails to teach determining, during recognized speech intervals, at least one time derivative of an amplitude and/or a pitch of the captured sound signal and temporarily increasing the amplitude of a processed sound signal, if the at least one derivative fulfills a predefined criterion. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        17 July 2022